Citation Nr: 1454164	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-24 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to nonservice-connected burial benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from June 1951 to April 1954.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

Although the appellant requested a hearing before the Board held at his local RO (i.e., a Travel Board hearing) in September 2012, he did not appear for the scheduled hearing, and did not request its postponement.  In consideration of the foregoing, the Board finds that the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  The Veteran died in February 2011. 

2.  The appellant's application for non-service-connected burial benefits was received in May 2011. 

3.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death, there was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death, the Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty, and the appellant paid all funeral expenses.
 
4.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected burial benefits are not met.  
38 U.S.C.A. §§ 2302-2308 (West 2002); 38 C.F.R. §§ 3.1600-3.1610 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Such notice is not required in this case because the benefits sought are authorized in Chapter 23 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the VCAA are relevant to a different Chapter of Title 38 and do not apply to benefits under Chapter 23).

Burial Benefits Legal Criteria

A burial allowance is payable under certain circumstances to cover some of a deceased veteran's burial, funeral, and transportation expenses.  See 38 U.S.C.A. 
§§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  If a veteran's death is not service-connected, as in this case, payment of a burial allowance may be made, provided that one of the following four conditions is met: (1) the deceased veteran served during a period of war and was discharged or released from active service for a disability; (2) at the time of death, the veteran was in receipt of compensation (or but for the receipt of military retired pay the veteran would have been in receipt of VA compensation); (3) at the time of death, the veteran was in receipt of pension; or (4) the veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award.  38 U.S.C.A. § 2302(a); 
38 C.F.R. § 3.1600(b)(1), (2), (3).  

Alternatively, a burial allowance may be paid if a veteran dies from non-service-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care. 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

Claims for burial allowance may be made by the funeral director, if the entire bill or any balance remains unpaid, the individual whose personal funds were used to pay burial, funeral, and transportation expenses, or the executor or administrator of the estate of the veteran or the estate of the person who paid the expenses of the veteran's burial or provided such service.  38 C.F.R. § 3.1601(a)(1).  An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1600(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a). 

Burial Benefits Analysis

In this case, the appellant seeks non-service-connected burial benefits in the amount of $6,358.54 for the expenses associated with the burial, funeral, and transportation services of the Veteran following his death.  He has reported that he paid the burial expenses for the Veteran in full and seeks reimbursement from VA.    

After review of the lay and medical evidence of record, the Board finds that the criteria for payment of non-service-connected burial benefits under 38 C.F.R. 
§ 3.1600(b) have not been met.  Although the appellant's claim for reimbursement of non-service-connected burial benefits was timely filed in May 2011, the Veteran had not been granted service connection for any disability at the time of his death, and he was not receiving any VA compensation or pension benefits.  Also, there was no original or reopened claim for any benefit pending at the time of his death, nor does the appellant allege that any such claim was pending.  The Veteran was not discharged or released from active service for a disability incurred or aggravated in the line of duty, and died from non-service-connected causes at a private hospital, not at a VA facility, hospital, nursing home, or domiciliary care.  Furthermore, the Veteran did not have prior authorization by VA to travel to, or for admittance to, the private hospital at the time of his death. 

The Board acknowledges the Veteran's honorable military service and the financial burden imposed on the appellant by the Veteran's burial expenses; however, entitlement to non-service-connected burial benefits is prefaced on specific statutory and regulatory requirements, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the appeal must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to non-service-connected burial benefits is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


